EXHIBIT 10.1

RENASANT CORPORATION

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into by and between Edward Robinson
McGraw (“Executive”) and Renasant Corporation, a Mississippi corporation (the
“Company”), and is intended to amend, restate, and replace, in its entirety,
that certain Employment Agreement between The Peoples Holding Company,
predecessor to the Company, and Executive, initially effective as of January 1,
2001 (the “Prior Agreement”).

1. Employment And Term:

1.1 Position. The Company shall employ and retain Executive as its President and
Chief Executive Officer or in such other capacity or capacities as shall be
mutually agreed upon, from time to time, by Executive and the Company, and
Executive agrees to be so employed, subject to the terms and conditions set
forth herein. Executive’s duties and responsibilities shall be those assigned to
him hereunder, from time to time, by the Board of Directors of the Company (the
“Board”) and shall include such duties as are the type and nature normally
assigned to similar executive officers of a corporation of the size, type and
stature of the Company. Executive shall report directly to the Board of
Directors.

1.2 Concurrent Employment. During the term of this Agreement, Executive and the
Company acknowledge that Executive may be concurrently employed by the Company
and Renasant Bank and one or more additional subsidiaries or other entities with
respect to which the Company owns (within the meaning of Section 425(f) of the
Internal Revenue Code of 1986, as amended (the “Code”)) 50% or more of the total
combined voting power of all classes of stock or other equity interests (an
“Affiliate”), and that all of the terms and conditions of this Agreement shall
apply to such concurrent employment. Reference to the Company hereunder shall be
deemed to include any such concurrent employers, unless the context clearly
indicates to the contrary.

1.3 Full Time and Attention. During the term of this Agreement and any
extensions or renewals thereof, Executive shall devote his full time, attention
and energies to the business of the Company and will not, without the prior
written consent of the Board of Directors of the Company, be engaged (whether or
not during normal business hours) in any other business or professional
activity, whether or not such activities are pursued for gain, profit or other
pecuniary advantage.

Notwithstanding the foregoing, Executive shall not be prevented from
(a) engaging in any civic or charitable activity for which Executive receives no
compensation or other pecuniary advantage, (b) investing his personal assets in
businesses which do not compete with the Company, provided that such investment
will not require any services on the part of Executive in the operation of the
affairs of the businesses in which investments are made and provided further
that Executive’s participation in such businesses is solely that of an investor,
or (c) purchasing securities in any corporation whose securities are regularly
traded, provided that such purchases will not result in Executive owning
beneficially at any time 5% or more of the equity securities of any corporation
engaged in a business competitive with that of the Company.

1.4 Term. Executive’s employment under this Agreement shall commence as of
January 1, 2008 (the “Effective Date”), and shall terminate on the first
business day following December 31, 2012 (such period referred to as the
“Initial Term”). Commencing on January 1, 2011, and on each anniversary of such
date (a “Renewal Date”), Executive’s Employment Term shall automatically be
extended for an additional one-year period; provided, however, that either party
may provide written notice to the other that the Employment Term shall not be
extended, such notice to be provided not later than 180 days prior to the
applicable Renewal Date and to take effect as of the day immediately preceding
such date (the date on which employment hereunder ceases referred to as the
“Termination Date”; the period between the Effective Date and the Termination
Date referred to herein as the “Employment Term”).



--------------------------------------------------------------------------------

2. Compensation And Benefits:

2.1 Base Compensation. The Company shall pay Executive an annual salary not less
than his annual base salary in effect as of the Effective Date, such amount
shall be prorated and paid in equal installments in accordance with the
Company’s regular payroll practices and policies and shall be subject to
applicable withholding and other applicable taxes (Executive’s “Base
Compensation”). Executive’s Base Compensation shall be reviewed no less often
than annually and may be increased or reduced by the Board or the Compensation
Committee thereof, in its sole discretion; provided, however, that Executive’s
Base Compensation may not be reduced unless such reduction is part of a
reduction in pay uniformly applicable to all officers of the Company.

2.2 Annual Incentive Bonus. In addition to the foregoing, Executive shall be
eligible for participation in the Performance Based Rewards Plan or similar
bonus arrangement maintained by the Company or an Affiliate or such other bonus
or incentive plans which the Company or its Affiliates may adopt, from time to
time, for similarly situated executives (an “Incentive Bonus”).

2.3 Long-Term Incentives. In addition to the foregoing, Executive shall be
eligible for participation in the 2001 Long-Term Incentive Compensation Plan
maintained by the Company and such other long-term incentive plans which the
Company or its Affiliates may adopt, from time to time, for similarly situated
executives (a “Long-Term Incentive”).

2.4 Other Benefit Plans. During the term of this Agreement and in addition to
the amounts otherwise provided herein, Executive shall participate in such
plans, policies, and programs as may be maintained, from time to time, by the
Company or its Affiliates for the benefit of senior executives or employees,
including, without limitation, any nonqualified deferred compensation or similar
plan, executive benefit plan, profit sharing, life insurance, and group medical
and other welfare benefit plans. Any such benefits shall be determined in
accordance with the specific terms and conditions of the documents evidencing
any such plans, policies, and programs.

2.5 Reimbursement of Expenses. The Company shall reimburse Executive for such
reasonable and necessary expenses as are incurred in carrying out his duties
hereunder, consistent with the Company’s standard policies and annual budget.
The Company’s obligation to reimburse Executive hereunder shall be contingent
upon the presentment by Executive of an itemized accounting of such expenditures
in accordance with the Company’s policies.

2.6 Fringe Benefits. In addition to the foregoing, Executive shall be entitled
to the following fringe benefits, which shall not be reduced or adversely
modified without notice and Executive’s prior written consent:

 

  a. Use of a leased or Company-owned motor vehicle, based upon his position and
title and reasonably satisfactory to Executive, or a cash payment sufficient to
compensate Executive for his ownership or lease of such a vehicle, including the
cost of maintenance, insurance, repairs and fuel with respect to any such
vehicle. In addition to the principal amount of any such cash payment or the use
of any such vehicle, the Company shall pay to Executive an amount sufficient to
pay any income and employment taxes due with respect to such cash payment or
use.

 

  b. Reimbursement or payment of expenses for dues and capital assessments for
membership in the Tupelo Country Club and for other civic club memberships;
provided, that if any bond or capital or similar payment made by the Company is
repaid to Executive, Executive shall promptly remit to the Company the amount
thereof. Executive shall further be entitled to usage of the Company’s
membership in the Old Waverly Golf Club, West Point, Mississippi.

 

2



--------------------------------------------------------------------------------

  c. No less than four weeks of vacation each year.

3. Termination:

3.1 Termination Payments to Executive. As set forth more fully in this
Section 3, Executive may be paid one or more of the following amounts or
property on account of a cessation of employment hereunder:

 

  a. Executive’s Base Compensation accrued but not yet paid as of his
Termination Date.

 

  b. Executive’s Incentive Bonus due with respect to the fiscal year preceding
his Termination Date, if any, to the extent such bonus has not been paid as of
such date.

 

  c. Executive’s Base Compensation payable for the remainder of the Initial
Term, or for the remainder of any renewal term, but not less than 200% of such
Base Compensation.

 

  d. Executive’s Incentive Bonus in the target amount for the year in which his
Termination Date occurs and, notwithstanding any separate agreement to the
contrary, Executive shall vest in the target number of shares of restricted
stock awarded to him with respect to the year in which his Termination Date
occurs.

 

  e. If Executive and/or his dependants elect to continue group medical coverage
within the meaning of Code Section 4980B(f)(2) with respect to a group health
plan sponsored by the Company or an Affiliate (other than a health flexible
spending account under a self-insured medical reimbursement plan described in
Code Sections 125 and 105(h)), the Company shall pay to Executive the amount of
the continuation coverage premium for the same type and level of group health
plan coverage received by Executive and his electing dependents immediately
prior to such termination of Executive’s employment for the period such coverage
is actually continued in accordance with Code Section 4980B.

 

  f. Executive’s Incentive Bonus in the target amount for the fiscal year in
which his Termination Date occurs and the vesting of the target number of shares
of restricted stock awarded to him with respect to the fiscal year in which his
Termination Date occurs; provided, however, that such target amount and number
of shares shall be prorated to reflect Executive’s actual period of service
during such fiscal year.

Except as expressly provided in Section 3.3 hereof, Executive shall be entitled
to receive such other compensation or benefits as may be provided under the
terms of any separate plan or agreement maintained by the Company or its
Affiliates, to the extent such compensation or benefit is not duplicative of the
compensation or benefits described above and such other benefits or amounts as
may be required by law, including, without limitation, any benefits or coverages
available under the Renasant Bank Retiree Medical and Dental Insurance Coverage
Policy

3.2 Termination for Death or Disability. If Executive dies or becomes Disabled
during the Employment Term, this Agreement and Executive’s employment hereunder
shall immediately terminate. In such event, the Company shall pay to Executive
(or to his estate) the amounts described in Sections 3.1a, 3.1b and 3.1f hereof.
Payment shall be made in the form of a single-sum as soon as practicable after
Executive’s death or Disability or as and when such amounts are ascertainable,
but not later than March 15th of the calendar year following Executive’s date of
death.

 

3



--------------------------------------------------------------------------------

For purposes of this Section 3.2, Executive shall be deemed “Disabled” if he is
(a) unable to engage in any substantial gainful activity due to a
medically-determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least 12 months, or
(b) receiving benefits under the Company’s or an Affiliate’s separate long-term
disability plan for a period of at least three months as a result of a
medically-determinable physical or mental impairment. The Board shall certify
whether Executive is Disabled as defined herein.

3.3 Company’s Termination for Cause. This Agreement and Executive’s employment
hereunder may be terminated by the Company at any time on account of Cause. In
such event, the Company shall pay to Executive the amount described in
Section 3.1a hereof. Payment shall be made in the form of a single-sum as soon
as practicable after such termination.

Notwithstanding any provision of this Agreement or any plan, policy or program
or other arrangement to the contrary, if Executive’s employment is terminated
for Cause as provided herein:

 

  a. He shall forfeit any outstanding options as of his Termination Date,
whether or not vested;

 

  b. He shall forfeit any restricted stock or similar award then subject to
forfeiture restrictions or holding period limitations; and

 

  c. He shall forfeit any interest credited to his account or accounts
maintained under the Company’s Executive Deferred Compensation Plan or any
predecessor or successor thereto in excess of Moody’s Average Corporate Bond
Rate, as determined and credited annually under such plan or plans,

each granted, awarded or accrued after December 31, 2007. For purposes of this
Agreement, “Cause” means that Executive has:

 

  a. Committed an intentional act of fraud, embezzlement or theft in the course
of his employment or otherwise engaged in any intentional misconduct which is
materially injurious to the Company’s (or an Affiliate’s) financial condition or
business reputation;

 

  b. Committed intentional damage to the property of the Company (or an
Affiliate) or committed intentional wrongful disclosure of Confidential
Information (as defined in Section 5.2) which is materially injurious to the
Company’s (or an Affiliate’s) financial condition or business reputation;

 

  c. Been indicted for the commission of a felony or a crime involving moral
turpitude;

 

  d. Willfully and substantially refused to perform the essential duties of his
position, which has not been cured within 30 days following written notice by
the Board;

 

  e. Committed a material breach of this Agreement, which has not been cured
within 30 days following receipt of written notice of the breach from the Board;

 

  f. Intentionally, recklessly or negligently violated any material provision of
any code of ethics, code of conduct or equivalent code or policy of the Company
or its Affiliates applicable to him; or

 

4



--------------------------------------------------------------------------------

  g. Intentionally, recklessly or negligently violated any material provision of
the Sarbanes-Oxley Act of 2002 or any of the rules adopted by the Securities and
Exchange Commission implementing any such provision.

No act or failure to act on the part of Executive will be deemed “intentional”
if it was due primarily to an error in judgment or negligence, but will be
deemed “intentional” only if done or omitted to be done by Executive not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company (or an Affiliate).

The Board, acting in good faith, may terminate Executive’s employment hereunder
on account of Cause or it may separately determine that any termination is on
account of Cause. Prior to such determination, however, the Board shall provide
written notice to Executive, including a description of the specific reasons for
the determination of Cause and any actions necessary or appropriate to cure such
determination. Executive shall have the opportunity to appear before the Board,
with or without legal representation, to present arguments and evidence on his
behalf and, to the extent applicable, shall have a reasonable opportunity to
cure any finding of Cause hereunder. Following such presentation, upon
Executive’s failure to appear or upon Executive’s failure to cure, as the case
may be, the Board, by an affirmative vote of a majority of its members, shall
confirm that the actions or inactions of Executive constitute Cause hereunder.

3.4 Executive’s Constructive Termination. Executive may terminate this Agreement
and his employment hereunder on account of a Constructive Termination upon 30
days prior written notice to the Board of Directors (or such shorter period as
may be agreed upon by the parties hereto). In such event, the Company shall
provide to Executive:

 

  a. The amount described in Section 3.1a hereof, payable as soon as practicable
after his Termination Date; and

 

  b. The amounts determined under Sections 3.1b, 3.1c, 3.1d, and 3.1e hereof,
payable in two equal installments, one-half on the first business day of the
seventh calendar month following the Executive’s Termination Date and one-half
six months after such initial payment date.

For purposes of this Agreement, “Constructive Termination” means:

 

  a. A reduction (other than a reduction in pay uniformly applicable to all
officers of the Company) in the amount of Executive’s Base Compensation;

 

  b. A reduction in Executive’s authority, duties or responsibilities from those
contemplated in Section 1.1 of this Agreement;

 

  c. A breach of this Agreement by the Company or its Affiliates;

 

  d. A requirement by the Company that Executive shall change the location of
his primary place of employment to a location more than 30 miles from the
Tupelo, Mississippi metropolitan statistical area; or

 

  e. Any attempt on the part of the Company to require Executive to perform (or
omit to perform) any act or to engage (or omit to engage) in any conduct that
would constitute illegal action or inaction on the part of Executive.

No event or condition described in this Section 3.4 shall constitute a
Constructive Termination unless (a) Executive promptly gives the Company notice
of his objection to such event or condition, which notice

 

5



--------------------------------------------------------------------------------

shall be provided in writing to the Board or its designee, (b) such event or
condition is not corrected by the Company promptly after receipt of such notice,
but in no event more than 30 days after receipt of notice, and (c) Executive
resigns his employment with the Company and all Affiliates not more than 15 days
following the expiration of the 30-day period described in subparagraph
(b) hereof.

3.5 Termination by the Company, without Cause. The Company may terminate this
Agreement and Executive’s employment hereunder, without Cause, upon 90 days
prior written notice to Executive, or such shorter period as may be agreed upon
by Executive and the Board or its designee. In such event, the Company shall
provide to Executive:

 

  a. The amount described in Section 3.1a hereof, payable as soon as practicable
following Executive’s Termination Date; and

 

  b. The amounts determined under Sections 3.1b, 3.1c, 3.1d, and 3.1e hereof,
payable in two equal installments, one-half on the first business day of the
seventh calendar month following the Executive’s Termination Date and one-half
six months after the date of such initial payment.

3.6 Termination by Executive. Executive may terminate this Agreement and his
employment hereunder, other than on account of Constructive Termination, upon 90
days prior written notice to the Company or such shorter period as may be agreed
upon by the Board and Executive. In such event, the Company shall pay to
Executive the amount described in Section 3.1a hereof. Payment shall be made in
the form of a single-sum as soon as practicable following Executive’s
Termination Date. No additional payments or benefits shall be due hereunder,
except as may be provided under a separate plan, policy or program evidencing
such compensation arrangement or benefit or as may be required by law.

3.7 Expiration of Agreement. In the event this Agreement shall expire in
accordance with Section 1.4 hereof, the rights and obligations of the parties
hereto shall cease, Executive’s employment hereunder shall be terminated, and
the Company shall:

 

  a. Pay to Executive the amount described in Section 3.1a hereof as soon as
practicable following Executive’s Termination Date;

 

  b. Pay to Executive the amount described in 3.1b and, to the extent
Executive’s Termination Date hereunder is not the last day of the Company’s
fiscal year, the amount and property described Section 3.1f hereof, such amounts
and property to be paid on the first business day of the seventh month following
Executive’s Termination Date; and

 

  c. Any options granted to Executive shall vest and be exercisable in
accordance with their terms, as if Executive retired as of his Termination Date.

3.8 Return of Property. Upon termination or expiration of this Agreement and the
employment of Executive hereunder, for any reason, Executive or his estate shall
promptly return to the Company all of the property of the Company and its
Affiliates, including, without limitation, automobiles, equipment, computers,
fax machines, portable telephones, printers, software, credit cards, manuals,
customer lists, financial data, letters, notes, notebooks, reports and copies of
any of the above and any Confidential Information (as defined in Section 5.3
hereof) that is in the possession or under the control of Executive. Executive
shall provide to the Company written certification that he has complied with the
provisions of this Section 3.8 not later than ten days after such termination.

 

6



--------------------------------------------------------------------------------

4. Change In Control:

4.1 Definitions. The term “Change in Control” shall mean and be deemed to occur
upon a Change in Equity Ownership, a Change in Effective Control, a Change in
the Ownership of Assets or a Change by Merger. For this purpose:

 

  a. A “Change in Equity Ownership” means that a person or group acquires,
directly or indirectly in accordance with Code Section 318, more than 50% of the
aggregate fair market value or voting power of the capital stock of the Company,
including for this purpose capital stock previously acquired by such person or
group; provided, however, that a Change in Equity Ownership shall not be deemed
to occur hereunder if, at the time of any such acquisition, such person or group
owns more than 50% of the aggregate fair market value or voting power of the
Company’s capital stock.

 

  b. A “Change in Effective Control” means that (i) a person or group acquires
(or has acquired during the immediately preceding 12-month period ending on the
date of the most recent acquisition by such person or group), directly or
indirectly in accordance with Code Section 318, ownership of the capital stock
of the Company possessing 35% or more of the total voting power of the Company,
or (ii) a majority of the members of the Board of Directors of the Company is
replaced during any 12-month period, whether by appointment or election, without
endorsement by a majority of the members of the Board prior to the date of such
appointment or election.

 

  c. A “Change in the Ownership of Assets” means that any person or group
acquires (or has acquired in a series of transactions during the immediately
preceding 12-month period ending on the date of the most recent acquisition) all
or substantially all of the assets of the Company.

 

  d. A “Change by Merger” means that the Company shall consummate a merger or
consolidation or similar transaction with another corporation or entity, unless
as a result of such transaction, more than 50% of the then outstanding voting
securities of the surviving or resulting corporation or entity shall be owned in
the aggregate by the former shareholders of the company and the voting
securities of the surviving or resulting corporation or entity are owned in
substantially the same proportion as the common stock of the company was
beneficially owned before such transaction.

The Board of Directors shall promptly certify to Executive whether a Change in
Control has occurred hereunder, which certification shall not be unreasonably
withheld.

The term “Good Reason,” when used herein, shall mean that in connection with a
Change in Control:

 

  a. Executive’s Base Compensation in effect immediately before such change is
reduced;

 

  b. Executive’s authority, duties or responsibilities are reduced from those
contemplated in Section 1.1 hereof or Executive has reasonably determined that,
as a result of a change in circumstances that significantly affects his
employment with the Company (or an Affiliate), he is unable to exercise the
authority, power, duties and responsibilities contemplated in Section 1.1
hereof;

 

7



--------------------------------------------------------------------------------

  c. Executive is required to be away from his office in the course of
discharging his duties and responsibilities under this Agreement significantly
more than was required prior to the Change in Control;

 

  d. Executive is required to transfer to an office or business location located
more than a 30-mile radius from the location he was assigned to prior to the
Change in Control;

 

  e. A material breach of this Agreement by the Company or an Affiliate; or

 

  f. Any attempt on the part of the Company to require Executive to perform (or
omit to perform) any act or to engage (or omit to engage) in any conduct which
would constitute illegal action or inaction on the part of the Executive.

No event or condition described in this Section 4.1 shall constitute Good Reason
unless (a) Executive gives the Company notice of his objection to such event or
condition within a reasonable period after Executive learns of such event, which
notice may be delivered orally or in writing to the Board, (b) such event or
condition is not promptly corrected by the Company, but in no event later than
30 days after receipt of such notice, and (c) Executive resigns his employment
with the Company (and its Affiliates) not more than 60 days following the
expiration of the 30-day period described in subparagraph (b) hereof.

4.2 Termination In Connection With a Change in Control. If Executive’s
employment is terminated by the Company, without Cause, or Executive terminates
his employment hereunder for Good Reason, either such event occurring at any
time within the 24-month period following a Change in Control, then
notwithstanding any provision of this Agreement to the contrary and in lieu of
any compensation or benefits otherwise payable hereunder:

 

  a. The Company shall pay to Executive the amount described in Section 3.1a in
the form of a single-sum not later than three days after Executive’s Termination
Date.

 

  b. The Company shall pay to Executive the amounts described in Section 3.1b
and 3.1e in the form of a single-sum on the first business day of the seventh
month following Executive’s Termination Date.

 

  c. The Company shall pay to Executive an amount equal to 2.99 times the
aggregate of Executive’s (i) highest annual Base Compensation in effect prior to
such change, and (ii) average annual bonus paid with respect to the two whole
calendar years preceding such change, such amount to be paid in the form of a
single-sum on the first business day of the seventh month following Executive’s
Termination Date.

 

  d. Vesting shall be accelerated, any restrictions shall lapse, and all
performance objectives shall be deemed satisfied as to any outstanding grants or
awards made to Executive under any Long-Term Incentive or similar arrangement.

 

  e. Executive shall be entitled to such additional benefits or rights as may be
provided in the documents evidencing such plans or the terms of any agreement
evidencing such grant or award.

4.3 Excise Tax Payment. If any payment or benefit due to Executive pursuant to
this Agreement or any other payment or benefit from the Company or an Affiliate
to Executive in connection with a Change in Control is subject to the excise tax
imposed under Code Section 4999 or any similar excise or penalty tax payable
under any United States federal, state, local or other law, in addition to any
amount due hereunder, the Company shall pay an amount to Executive such that,
after the payment by Executive of all applicable taxes on such amount, including
any interest or penalty taxes thereon, there remains a balance sufficient to pay
such excise or penalty tax.

 

8



--------------------------------------------------------------------------------

The amount of any payment due hereunder shall be determined by a nationally
recognized public accounting firm retained by the Company, reasonably acceptable
to Executive, as soon as practicable following Executive’s termination of
employment on account of a Change in Control. All fees and expenses of such
accounting firm shall be borne by the Company. Executive and the Company shall
promptly furnish to such accounting firm such information as may be reasonably
required to calculate any amount due hereunder. Such accounting firm shall
provide a written determination of any amount due hereunder, together with
detailed supporting calculations to the Company and Executive. Payment of any
amount due hereunder shall be made promptly by the Company after receipt of
determination, but in no event later than December 31st following the year in
which Executive remits the amount of any excise tax due with respect to any
payment made under Section 4.2 hereof. To the extent payment to Executive is
delayed more than 30 days after the Company’s receipt of such determination,
payment shall include interest, compounded daily, at the Renasant Bank prime
rate of interest or the prime rate of interest of a similar financial
institution.

5. Limitations On Activities:

5.1 Consideration for Limitation on Activities. Executive acknowledges that the
execution of this Agreement and the payments described herein constitute
consideration for the limitations on activities set forth in this Section 5, the
adequacy of which is hereby expressly acknowledged by Executive.

5.2 Intellectual Property. The parties hereto agree that the Company owns all
Intellectual Property (as defined below) and associated goodwill. Executive
agrees to assign, and hereby assigns to the Company, without further
consideration or royalty, the ownership of and all rights to such Intellectual
Property and associated goodwill. The Company shall possess the right to own,
obtain and hold in its name any right, registration, or other protection or
recordation associated with such Intellectual Property, and Executive agrees to
perform, whether during the Employment Term or thereafter, such actions as may
be necessary or desirable to transfer, perfect and defend the Company’s
ownership or registration of such property. Notwithstanding the generality of
the foregoing, this provision shall not apply to any property for which no
equipment, supplies, facilities or information of the Company was used and which
was developed entirely during Executive’s own time, unless such property relates
to the business of the Company or an Affiliate or results from any work
performed by Executive for the Company or an Affiliate.

For purposes of this Agreement, “Intellectual Property” shall mean all
inventions, discoveries, creations, improvements, techniques, trade secrets,
products (utility or design), works of authorship or any other intellectual
property relating to any programming, documentation, technology, material,
product, service, idea, process, method, plan or strategy concerning the
business or interests of the Company and its Affiliates that Executive
conceives, develops or delivers, in whole or in part, during the Employment
Term.

5.3 Confidential Information. Executive recognizes and acknowledges that during
the Employment Term he will have access to confidential, proprietary, non-public
information concerning the Company and its Affiliates, which may include,
without limitation, (a) books, records and policies relating to operations,
finance, accounting, personnel and management, (b) information related to any
business entered into by the Company or an Affiliate, (c) credit policies and
practices, databases, customer lists, information obtained on competitors, and
tactics, (d) various other non-public trade or business information, including
business opportunities and strategies, marketing, acquisition or business
diversification plans, methods and processes, work product, and (e) selling and
operating policies and practices, including without limitation, policies and
practices concerning the identity, solicitation,

 

9



--------------------------------------------------------------------------------

acquisition, management, resale or cancellation of unsecured or secured credit
card accounts, loan or lease accounts or other accounts relating to consumer
products and services (collectively, “Confidential Information”). Executive
agrees that he will not at any time, either during the Employment Term or
afterwards, make any independent use of, or disclose to any other person or
organization any Confidential Information, except as may be expressly authorized
by the Company, in the ordinary course of Executive’s employment with the
Company and its Affiliates or as may be required by law or legal process.

5.4 Non-Solicitation. Executive agrees that during the two-year period
commencing on the Termination Date, he shall not, directly or indirectly, for
his own benefit or on behalf of another or to the Company’s detriment:

 

  a. Solicit, hire or offer to hire or participate in the hiring of any of the
Company’s or Affiliate’s officers, employees or agents;

 

  b. Persuade or attempt to persuade in any manner any officer, employee or
agent of the Company or an Affiliate to discontinue any relationship with the
Company or an Affiliate; or

 

  c. Solicit or divert or attempt to solicit or divert any customer or depositor
of the Company or an Affiliate.

5.5 Non-Competition. The Executive agrees that he shall not, for a period of two
years immediately following the Termination Date, whether as an employee,
officer, director, shareholder, owner, partner, joint venturer, independent
contractor, consultant or in another managerial capacity, engage in the Banking
Business in the Restricted Area; provided, however, that in the event of the
expiration of this Agreement within the meaning of Section 3.7 hereof, such
restriction shall not apply. For purposes of this Section 5.5, the term “Banking
Business” shall mean the management and/or operation of a retail bank or other
financial institution, securities brokerage, or insurance agency or brokerage.
The term “Restricted Area” shall mean within the 100-mile radius of any
geographic location in which the Company or an Affiliate has an office on the
Termination Date.

5.6 Business Reputation. Executive agrees that during the Employment Term and at
all times thereafter, he shall refrain from performing any act, engaging in any
conduct or course of action or making or publishing an adverse, untrue or
misleading statement which has or may reasonably have the effect of demeaning
the name or business reputation of the Company or its Affiliates or which
adversely affects (or may reasonably adversely affect) the best interests
(economic or otherwise) of the Company or an Affiliate, except as may be
required by law or legal process.

The Company agrees that, whether during the Employment Term or thereafter, it
shall refrain from performing any act, engaging in any conduct or course of
action or making or publishing an adverse, untrue or misleading statement which
has or may reasonably have the effect of demeaning Executive, except as may be
required by law or legal process.

5.7 Reformation. The parties agree that each of the prohibitions set forth
herein is intended to constitute a separate restriction. Accordingly, should any
such prohibition be declared invalid or unenforceable, such prohibition shall be
deemed severable from and shall not affect the remainder thereof. The parties
further agree that each of the foregoing restrictions is reasonable in both time
and geographic scope. If and to the extent a court of competent jurisdiction or
an arbitrator, as the case may be, determines that any of the restrictions or
covenants set forth in this Agreement are unreasonable, then it is the intention
of the parties that such restrictions be enforced to the fullest extent that
such court or arbitrator deems reasonable and that this Agreement shall be
reformed to the extent necessary to permit such enforcement.

 

10



--------------------------------------------------------------------------------

5.8 Remedies. In the event of a breach or threatened breach by Executive of the
provisions of Section 5 hereof, Executive agrees that the Company shall be
entitled to a temporary restraining order or a preliminary injunction (without
the necessity of posting bond in connection therewith) and that any additional
payments or benefits due to Executive or his dependents under Sections 3 and 4
hereof may be suspended, canceled, or forfeited, in the sole discretion of the
Company. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedy available to it for such breach or threatened breach,
including the recovery of damages from Executive.

6. Miscellaneous:

6.1 Mitigation Not Required. As a condition of any payment hereunder, Executive
shall not be required to mitigate the amount of such payment by seeking other
employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of Executive under this Agreement.

6.2 Enforcement of This Agreement. In addition to the Company’s equitable
remedies provided under Section 5.8 hereof, which need not be exclusively
resolved by arbitration, in the event that any legal dispute arises in
connection with, relating to, or concerning this Agreement, or in the event of
any claim for breach or violation of any provision of this Agreement, Executive
agrees that such dispute or claim will be resolved by arbitration. Any such
arbitration proceeding shall be conducted in accordance with the rules of the
American Arbitration Association (“AAA”). Any such dispute or claim will be
presented to a single arbitrator selected by mutual agreement of the Executive
and the Company (or the arbitrator will be selected in accordance with the rules
of the AAA). All determinations of the arbitrator will be final and biding upon
the Executive and the Company. Except as provided in Section 6.3 hereof, each
party to the arbitration proceeding will bear its own costs in connection with
such arbitration proceedings, except that unless otherwise paid by the Company
in accordance with such section, the costs and expenses of the arbitrator will
be divided evenly between the parties. The venue for any arbitration proceeding
and for any judicial proceeding related to this arbitration provision (including
a judicial proceeding to enforce this provision) will be in Tupelo, Mississippi.

6.3 Attorneys’ Fees. In the event any dispute in connection with this Agreement
arises with respect to obligations of Executive or the Company that were
required prior to the occurrence of a Change in Control, all costs, fees and
expenses, including attorneys’ fees, of any litigation, arbitration or other
legal action in connection with such matters in which Executive substantially
prevails, shall be borne by, and be the obligation of, the Company.

After a Change in Control has occurred, Executive shall not be required to incur
legal fees and the related expenses associated with the interpretation,
enforcement or defense of Executive’s rights under this Agreement by
arbitration, litigation or otherwise. Accordingly, if following a Change in
Control, the Company has failed to comply with any of its obligations under this
Agreement or the Company or any other person takes or threatens to take any
action to declare this Agreement void or unenforceable or in any way reduce the
possibility of collecting the amounts due hereunder, or institutes any
litigation or other action or proceeding designed to deny or to recover from
Executive the benefits provided or intended to be provided under this Agreement,
Executive shall be entitled to retain counsel of Executive’s choice, at the
expense of the Company, to advise and represent Executive in connection with any
such interpretation, enforcement or defense, including without limitation, the
initiation or defense of any litigation, arbitration or other legal action,
whether by or against the Company or any director, officer, stockholder or other
person affiliated with the Company, in any jurisdiction. The Company shall pay
and be solely financially responsible for any and all attorneys’ and related
fees and expenses incurred by Executive in connection with any of the foregoing,
without regard to whether Executive prevails, in whole or in part.

 

11



--------------------------------------------------------------------------------

In no event shall Executive be required to reimburse the Company for any of the
costs and expenses incurred by the Company relating to arbitration, litigation
or other legal action in connection with this Agreement.

6.4 No Set-Off. There shall be no right of set-off or counterclaim in respect of
any claim, debt or obligation against any payment to Executive provided for in
this Agreement.

6.5 Assistance with Litigation. For a period of two years after the Termination
Date, Executive will furnish such information and proper assistance as may be
reasonably necessary in connection with any litigation in which the Company (or
an Affiliate) is then or may become involved, without the payment of a fee or
charge, except reimbursement of his direct expenses.

6.6 Headings. Section and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

6.7 Entire Agreement. This Agreement constitutes the final and complete
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and there are no other agreements, understandings, restrictions,
representations or warranties among the parties other than those set forth
herein. Executive acknowledges that this Agreement replaces in their entirety
any prior agreements between Executive and the Company or its Affiliates
concerning the subject covered by this Agreement, including the Prior Agreement.

6.8 Amendments. Except as provided in Section 5.7 hereof, this Agreement may be
amended or modified at any time in any or all respects, but only by an
instrument in writing executed by the parties hereto. Notwithstanding the
foregoing, the Company may amend this Agreement to the extent it deems necessary
or appropriate to ensure that any payment hereunder shall not be subject to
income inclusion under Section 409A of the Internal Revenue Code of 1986, as
amended, prior to the date on which such amount is otherwise payable hereunder,
including without limitation the delay of any payment on account of Executive’s
status as a “specified employee” within the meaning of Code Section 409A. The
company shall promptly provide to Executive written notice of any such
amendment.

6.9 Choice of Law. The validity of this Agreement, the construction of its
terms, and the determination of the rights and duties of the parties hereto
shall be governed by and construed in accordance with the internal laws of the
State of Mississippi applicable to contracts made to be performed wholly within
such state, without regard to the choice of law provisions thereof.

6.10 Notices. All notices and other communications under this Agreement must be
in writing and will be deemed to have been duly given when (a) delivered by
hand, (b) sent by facsimile to a facsimile number given below, provided that a
copy is sent by a nationally recognized overnight delivery service (receipt
requested), or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case as
follows:

 

If to Executive:    Edward Robinson McGraw    969 Parc Monceau Drive    Tupelo,
MS 38804 If to the Company:    Renasant Corporation    209 Troy Street   
Tupelo, MS 38802    Attention: Chairman, Larry Young

or to such other addresses as a party may designate by notice to the other
party.

 

12



--------------------------------------------------------------------------------

6.11 Successors; Assignment. This Agreement is personal to Executive and shall
not be assigned by him without the prior written consent of the Company.

This Agreement will inure to the benefit of and be binding upon the Company, its
Affiliates, successors and assigns, including, without limitation, any person,
partnership, company, corporation or other entity that may acquire substantially
all of the Company’s assets or business or with or into which the Company may be
liquidated, consolidated, merged or otherwise combined. This Agreement will
inure to the benefit of and be binding upon Executive, his heirs, estate,
legatees and legal representatives. Any payment due to Executive shall be paid
to his surviving spouse or estate after his death.

6.12 Severability. Each provision of this Agreement is intended to be severable.
In the event that any one or more of the provisions contained in this Agreement
shall for any reason be held to be invalid, illegal or unenforceable, the same
shall not affect the validity or enforceability of any other provision of this
Agreement, but this Agreement shall be construed as if such invalid, illegal or
unenforceable provision was not contained herein. Notwithstanding the foregoing,
however, no provision shall be severed if it is clearly apparent under the
circumstances that the parties would not have entered into this Agreement
without such provision.

6.13 Withholding. The Company or an Affiliate may withhold from any payment
hereunder any federal, state or local taxes required to be withheld.

6.14 Survival. Notwithstanding anything herein to the contrary, the rights and
obligations of the Company and its Affiliates and Executive under Sections 3, 4,
5 and 6 hereof shall remain operative and in full force and effect regardless of
the expiration or termination of this Agreement or the termination of
Executive’s employment hereunder for any reason.

6.15 Waiver. The failure of either party to insist in any one or more instances
upon performance of any terms or conditions of this Agreement will not be
construed as a waiver of future performance of any such term, covenant, or
condition and the obligations of either party with respect to such term,
covenant or condition will continue in full force and effect.

This Agreement is executed in multiple counterparts as of the dates set forth
below, each of which shall be deemed an original, to be effective as of the
Effective Date designated above.

 

Renasant Corporation     Executive By:  

/s/ J. Larry Young

     

/s/ E. Robinson McGraw

Its:   Vice Chairman of Board of Directors     Date:   January 2, 2008 Date:  
January 2, 2008       Renasant Bank, Concurrent Employer       By:  

/s/ J. Larry Young

      Its:   Vice Chairman of Board of Directors       Date:   January 2, 2008  
   

 

13